Citation Nr: 1209341	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with nephropathy, currently assigned a 20 percent evaluation.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of November 2004, which denied service connection for PTSD and bilateral hearing loss, and October 2007, which expanded the Veteran's service-connected diabetes mellitus disability to include nephropathy, but denied a rating in excess of 20 percent.  

An application to reopen a claim for service connection for tinnitus was received in February 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed to satisfy the duties to notify and assist the Veteran in substantiating his claims.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

First, concerning the issues of service connection for PTSD and bilateral hearing loss, the Veteran timely perfected an appeal from the initial November 2004 rating decision, which denied service connection for those disabilities, with a substantive appeal received at the RO attached with several other documents, according to the date-stamp, on July 11, 2006, within 60 days of the May 31, 2006, statement of the case.  38 C.F.R. §§ 20.200, 20.302(b) (2011).  Apparently, this substantive appeal was overlooked by the RO, and when the Veteran again submitted a copy of the substantive appeal in August 2006, the RO found that the appeal had not been timely perfected.  Instead, the RO construed the copy of the July 2006 substantive appeal, received in August 2006, as a request to reopen the claims; the claims were denied in October 2007, on the basis that no new and material evidence had been received.  Subsequently, the Veteran perfected an appeal from that decision as to the PTSD issue, but not the bilateral hearing loss claim.  

In February 2011, the Veteran submitted an application to reopen his previously denied claim for service connection for hearing loss.  Because the Veteran had already timely perfected an appeal of the issue of service connection for bilateral hearing loss, however, this issue is properly before the Board at this time.  Nevertheless, remand is required because the Veteran's lack of knowledge that this issue is on appeal is potentially prejudicial to his claim.  In addition, the RO must review the claim on the merits, without regard to finality.  The Veteran must also be furnished a supplemental statement of the case, which addresses all relevant information and evidence received since the May 2006 statement of the case.  

With respect to the issue of service connection for PTSD, in view of the perfected appeal, this issue must be considered on the merits as an appeal from the original decision, and not as a request to reopen, or as a reopened claim.  Additionally, the VA treatment records also show that the Veteran has been diagnosed as having major depressive disorder at times; as a result, the issue, as set forth on the title page, has been expanded to include service connection for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The Court pointed out that the Veteran is not competent to diagnose his various conditions, in concluding, in a case involving service connection for PTSD when the record showed diagnoses of other mental conditions, that such conditions were part of the claim).  

In addition, in a VA mental health clinic note dated in January 2011, the Veteran complained of feeling depressed due to diabetes mellitus and family problems.  Because diabetes mellitus is a service-connected disability, this raises the matter of service connection for an acquired psychiatric disability on a secondary basis, which must be considered as an aspect of the current appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim; Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim).  Therefore, the Veteran needs notice as to this aspect of the claim, as well as an examination.  

Finally, regarding the issue of entitlement to an increased rating for diabetes mellitus with nephropathy, under diagnostic code 7913, compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  38 C.F.R. § 4.120, Code 7913, Note (1) (2011).  The RO found that nephropathy was a noncompensable complication.  Renal involvement in diabetes mellitus is rated as renal dysfunction.  38 C.F.R. § 4.115b, code 7541.  The criteria for renal dysfunction include hypertension.  See 38 C.F.R. § 4.115a.  Although service connection for hypertension was denied by the RO in October 2007, as not secondary to diabetes mellitus, the inclusion of hypertension in the rating criteria for renal dysfunction requires that the issue of service connection for hypertension be revisited.  Moreover, this is inextricably intertwined with the issue of an increased rating for diabetes mellitus with nephropathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Because the claim for service connection for hypertension has been previously denied by the RO, however, this claim based on a new theory of entitlement is an application to reopen the previously denied claim.  See Roebuck, supra.  In addition, in February 2011, the Veteran claimed service connection for hypertension as secondary to diabetes mellitus.  This claim was previously denied by the RO in October 2007, and the Veteran did not appeal.  Because all theories of entitlement concerning a specific disability are part of the same claim, this theory also must be included in the inextricably intertwined claim.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that his appeal includes the issues of service connection for bilateral hearing loss and for an acquired psychiatric disability, to include PTSD, based on his original appeal from the November 2004 rating decision.  Notify the Veteran that other psychiatric disability is included as part of his claim for service connection for PTSD.  

In addition, provide the Veteran with all required notification of the inextricably intertwined claim of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for hypertension.  Notify him that the claim, as secondary to service-connected nephropathy, has been raised by the record.  

The notice concerning the above issues should be sufficient to convey the information that service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); see Allen v. Brown, 8 Vet. App. 374 (1995). 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine whether he has a current acquired psychiatric disability, to include PTSD, which at least as likely as not had its onset during or is otherwise related to service, or to service-connected disability.  The entire claims folder must be made available the physician.  The examiner should address whether it is at least as likely as not that an acquired psychiatric disability was caused or aggravated (permanently worsened) by service-connected diabetes mellitus and complications thereof.  A rationale for any opinion reached must be provided.

If the examiner finds PTSD to be present, the stressor(s) upon which the diagnosis is based should be identified, and the diagnosis must conform to DSM-IV.  If the stressor includes fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD, under the new legal definition.  

For the examiner's convenience, the definition follows:  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f) (2011).

3.  Schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not that he has hypertension which was caused or aggravated (permanently worsened) by service-connected diabetes mellitus and/or complications, including service-connected nephropathy.  The entire claims folder must be made available to the examiner prior to the examination.  A rationale for any opinion reached must be provided.

4.  After completion of the above and any additional development deemed necessary, take the following actions:

a.  Readjudicate the claims on appeal of service connection for bilateral hearing loss and an acquired psychiatric disability, to include PTSD, on the merits, in light of the timely substantive appeal received July 11, 2006, on the basis of all evidence of record, and all applicable theories of entitlement, including an acquired psychiatric disability as secondary to service-connected diabetes mellitus.  
	*  If any claim is denied, furnish a supplemental statement of the case, which takes into consideration all evidence received since the May 2006 statement of the case, and addresses the issues on the merits, without regard to finality.  

b.  Adjudicate the inextricably intertwined claim of new and material evidence to reopen the claim for service connection for hypertension, to include as secondary (by proximate cause or aggravation) to service-connected diabetes mellitus and/or nephropathy.  
   *  If the claim is denied, or reopened and denied, notify the Veteran of the denial, and provide him with his appellate rights concerning that issue, which is not before the Board unless the Veteran initiates and perfects an appeal.  

c.  Readjudicate the claim for an increased rating for diabetes mellitus with nephropathy, in light of the decision reached concerning service connection for hypertension, as secondary to nephropathy.  
	*  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative with an appropriate SSOC, and afford an opportunity to respond before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


